Title: From John Adams to Timothy Pickering, 4 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy August 4th 1799

The inclosed protest & certificates I received last night with the letter from Capt. Ebenezer Giles, late commander of the schooner Betsey. This gentleman made me a visit some weeks ago, to complain to me in person of the horrid treatment he received from the commander of the Ship Daphne, a British vessel of war. He has now sent me the papers & expects that government will espouse his cause. I think the papers should be communicated to Mr Liston  & sent to Mr. King.— There is a very sour leaven of malevolence in many English & in many American minds against each other, which has given & will continue to give trouble to both governments, but by patience & perseverance, I hope we shall succeed in wearing it out, & in bringing the people on both sides to treat each other like friends.
I am Sir &c.
